I think that when Graham, the landlord, accepted from his tenant, Von Herr, a voluntary surrender of the latter's lease, he took subject to the then rights of sub-tenants under Herr, who had taken subleases in accordance with permission to sublet contained in the paramount lease from Graham to Herr. I think, also, that at the time Graham accepted such surrender the sub-tenants in this case had a sublease from Herr under which their rent had been paid in advance for a period of some four years, and were in possession under that lease. I think Graham was bound, when he accepted the voluntary surrender from Herr, by what an inquiry from the sub-tenants so in possession, would have resulted in disclosing to him, but he made no such inquiry. Instead, I think, he relied upon the representation made to him by Herr, that a former lease, viz., the one in existence before it was changed from a lease, with rent payable monthly into one with rent paid in advance for a period of four years, was the one then existing in the premises. That this representation was false and fraudulent is, it seems to me, Graham's misfortune and fault, and should not result in loss to these defendants. *Page 157
For affirmance — WHITE, J. 1.
For reversal — THE CHIEF JUSTICE, TRENCHARD, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, JJ. 12.